DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear what is meant by “a time information broadcast”.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-11, 15-24, 29 and 30 are rejected under 35 U.S.C. 103 as being anticipated by Zhang et al. (US 2009/0257408 A1).
	Regarding claims 1, 16, 29 and 30, Zhang et al. disclose a user equipment (UE) and a method of wireless communication performed by a user equipment (UE), comprising:
	receiving a medium access control (MAC) control element (MAC CE) including a command to alter a configuration of the UE ([0037]: “The MAC CE can be used both for the configuration and reconfiguration of a TTI bundling value to the WTRU.”);
	identifying a time to alter the configuration of the UE based at least in part on radio resource control (RRC) signaling; and
	implementing, at the time to alter the configuration of the UE, the command of the MAC CE to alter the configuration of the UE ([0036]: “a medium access control (MAC) control element (CE) is used to provide signaling for TTI bundling in the uplink.  This can be a special MAC_CE used for TTI bundling signaling, e.g., activation/deactivation, along with providing the TTI bundling value or can be combined with other parameters in one MAC_CE.  The TTI bundling value refers to the number of subframes, timeslots or other applicable units that are bundled together and treated as one unit.  The MAC_CE header can indicate that this MAC_CE is TTI bundling signaling in the uplink. The contents of the MAC_CE can be the same as that proposed for using PDCCH signaling.  Radio Resource Control (RRC) decides whether to use MAC_CE or PDCCH for TTI bundling signaling.”)

    PNG
    media_image1.png
    334
    611
    media_image1.png
    Greyscale

 	Regarding claims 2, 15 and 17, Zhang et al. teach wherein receiving the MAC CE comprises receiving the MAC CE via a broadcast or a unicast transmission ([0036]: “a medium access control (MAC) control element (CE) is used to provide signaling for TTI bundling in the uplink.”)

	Regarding claims 3, 5, 18 and 20, Zhang et al. teach wherein the RRC signaling includes information identifying a delay relative to one or more other communication parameters.  (see figure 8 and 9).
	([0052]: “Then (after the duration of T), the base station will send signaling to the WTRU to activate uplink TTI bundling.”)
	([0058]: “Then (after the duration of T), the base station sends signaling to the WTRU to deactivate uplink TTI bundling.”)

    PNG
    media_image2.png
    473
    841
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    444
    910
    media_image3.png
    Greyscale


Regarding claims 4 and 19, Zhang et al. further teach wherein the time to alter the configuration of the UE is identified further based at least in part on a stored configuration. 
([0019]: “FIG. 7 shows an example Information Element Medium Access Control (MAC) Configuration table in accordance with an example embodiment;
([0024]: “FIG. 12 shows an example Information Element MAC Configuration table for Semi-Persistent Scheduling”)

Regarding claims 6 and 21, Zhang et al. teach wherein the time to alter the configuration of the UE is identified further based at least in part on a type of the MAC CE.  ([0036]: “a medium access control (MAC) control element (CE) is used to provide signaling for TTI bundling in the uplink.  This can be special MAC_CE used for TTI bundling signaling, e.g., activation/deactivation, along with providing the TTI bundling value or can be combined with other parameters in one MAC_CE.  The TTI bundling value refers to the number of subframes, timeslots or other applicable units that are bundled together and treated as one unit.  The MAC_CE header can indicate that this MAC_CE is TTI bundling signaling in the uplink.”

Regarding claims 7 and 22, Zhang et al. teach wherein the time to alter the configuration of the UE is identified further based at least in part on an absolute time indicator.  ([0050]: “From the time the RRC message is received to the time TTI bundling becomes effective at the WTRU’s side, the base station, e.g., an eNB, should not schedule any uplink new data transmissions where the starting time falls in the range.”)
	([0054]: “From the time the RRC message is received to the time TTI bundling becomes disabled at the WTRU’s side, the base station should not schedule any uplink new data transmission whose starting time falls in that range.”)

	Regarding claims 8 and 23, Zhang et al. teach wherein the MAC CE includes information identifying the absolute time indicator.  ([0037]: “The MAC_CE can be used both for the configuration and reconfiguration of a TTI bundling value to the WTRU...The MAC_CE includes a TTI_Bundle_Value which can be set to 2, 4, 8 in this example, although other integer values could also be used in alternate embodiments.”)

	Regarding claims 9 and 24, Zhang et al. further teach wherein the absolute time indicator is at least one of a system frame number, a slot number or a set of at least signification bits of the system frame number. ([0080]: “Predefined frequency and resource blocks may be used for TTI bundling.”)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 12, 13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. (US 2009/0257408 A1) in view of Park et al. (US 2009/0238128 A1).
	Regarding claims 12, 27, Zhang et al. fails to further disclose monitoring a transmission corresponding to at least one radio network temporary identifier (RNTI) transmission; and determining that the triggering event has occurred based at least in part on a traffic condition associated with the transmission corresponding to the at least one RRTI.
	Park et al. in the same field of invention, disclose this feature.  ([0084]: “When it is necessary for the eNB to change the configuration of the persistent scheduling, the eNB transmits fourth scheduling information to the UE, S812.  The fourth scheduling information includes the SPS-C-RNTI and an NDI (new data indicator) having the value of “0”.  The UE can realize based on the NDI having the value “0” that the fourth scheduling information is to be used for configuration information for the persistent scheduling.  After receiving the fourth scheduling information, the UE utilizes uplink resource assignment information and HARQ-related information included in the fourth scheduling information to transmit initial transmission data packets to the eNB.”)
	([0009]: In order to notify that DL scheduling information is transmitted through the PDCCH for what user equipment, the user equipment identifier (RNTI) is transmitted.  The RNTI can be classified into a dedicated RNTI and a common RNTI.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Park et al. with Hahn so to identify a user equipment that DL scheduling information is transmitted through the PDCCH.

    PNG
    media_image4.png
    812
    766
    media_image4.png
    Greyscale

	Regarding claims 13 and 28, Park et al. further disclose wherein the at least one RNTI includes at least one of a group RNTI or a cell RNTI.  ([0009]: “In order to notify that DL scheduling information is transmitted through the PDCCH for what user equipment, the user equipment identifier (or group identifier), for example, a radio network temporary identifier (RNTI) is transmitted.  The RNTI can be classified into a dedicated RNTI and a common RNTI.”)

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. (US 2009/0257408 A1) in view of Chandra et al. (US 2007/0133458 A1).
	Regarding claim 14, although Zhang et al. fail to disclose transmitting a physical uplink control channel for a multimedia broadcast multicast service point to multipoint radio bearer is well known in the art. 
	Chandra et al. in the same field of invention, teach [0031]: “The control information may contain special bits to indicate whether the control channel contains only downlink control information or only uplink control information and whether the control channel contains feedback information or other control information.  The special bits may also indicate whether the control channel includes broadcast information, multimedia broadcast/multicast service (MBMS), persistent scheduling information for periodic services, paging information or control information for group of WTRUs.”)
	Therefore it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to transmitting a physical uplink control channel for a multimedia broadcast multicast service point to a multipoint radio bearer.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412


                                                                                                                                                                                              /BRENDA H PHAM/Primary Examiner, Art Unit 2412